DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/990103 filed on 08/11/2020  have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept acquiring data and determining a vehicle to be boarded by the first user based on a list. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 9:
	Regarding claim 9, applicant recites the following:

9. A vehicle dispatch method comprising: acquiring, from a terminal apparatus held by a first user, a list including a vehicle designation condition designated by the first user when the first user reserves boarding of a vehicle; and determining a vehicle to be boarded by the first user based on the list.

The claims recite a server, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of acquiring data and determining a vehicle to be boarded by the first user based on a list. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “terminal apparatus” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “terminal apparatus” described in paragraph [0023] of the Applicant’s specification are merely general purpose computers (smart phone). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner Note: to overcome the 101 rejection add vehicle control language similarly to claim 1.
Regarding claims 8-16 and 18-20, applicant recites further details regarding the type pf data. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 17, applicant recites a non-transitory computer readable medium performing functionalities identical to those of the method of claim 9. The integration of a non-transitory computer readable medium in claim 17 does not integrate the judicial exception of claim 9 into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. [US 2020/0159251 A1], hereinafter referred to as Iwasaki.
 	As to Claims 1, 9 and 17, Iwasaki discloses a server comprising: a controller configured to control operation of a vehicle ([see at least Fig. 2, 0225]); and 5a communication interface configured to communicate with a terminal apparatus held by a first user, wherein the communication interface acquires ([see at least Fig. 2, 0225 and 0228]), from the terminal apparatus, a list including a vehicle designation condition designated by the first user, when the first user reserves boarding of a vehicle, and 10the controller determines a vehicle to be boarded by the first user based on the list ([see at least Fig. 2, Fig. 39, 0225, 0367, 0397, 0419, 0393 and 1263]).  

As to Claims 2, 10 and 18, Iwasaki discloses a server, wherein the list includes a condition designating a second user who is to share the vehicle to be boarded 15by the first user ([see at least Fig. 2, Fig. 39, 0367, 0403, 0809 and 1263]).    

As to Claims 3, 11 and 19, Iwasaki discloses a server, wherein the list includes a positive list specifying a condition for the second user that is allowed by the first user ([see at least Fig. 2, Fig. 39, 0367, 0403, 0809 and 1263]).    

As to Claims 4, 12 and 20, Iwasaki discloses a server, wherein the list includes a negative list specifying a condition for the second user that is to be avoided by the first user ([see at least 0308, 0493, 0573, 0346 and 1001]).  

25 	As to Claim 5, Iwasaki discloses a server, wherein the list specifies the second user by an attribute ([see at least 0308, 0493, 0573, 0346 and 1001]).  

As to Claim 6, Iwasaki discloses a server, wherein the vehicle includes a cabin divided into at least a first area and a 30second area, and in a case where the first user boards to the first area, the controller determines the vehicle to be boarded by the first user by handling a passenger in the first area as a determination target based on the list and not handling a Ref. No. P0194059-US (18/21)- 19 - passenger in the second area as a determination target based on the list ([see at least Fig. 2, Fig. 39, 0225, 0367, 0397, 0419, 0393 and 1263]).  

As to Claim 7, Iwasaki discloses a server, wherein the vehicle designation condition includes a condition designating a state of the vehicle to 5be boarded by the first user  ([see at least Fig. 2, Fig. 39, 0367, 0403, 0809 and 1263]).    

As to Claim 8, Iwasaki discloses a server, wherein the controller gives an incentive to the first user based on the list ([see at least 1013]).    


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668